DETAILED CORRESPONDENCE
This Office action is in response to the election received July 25, 2022.
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on July 25, 2022 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 25, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a) (1) and 102 (a) (2) as being clearly anticipated by HATAKEYAMA et al (2020/0019058).
The claimed invention recites the following:
	
    PNG
    media_image1.png
    850
    637
    media_image1.png
    Greyscale

	HATAKEYAMA et al anticipates the claimed invention as reported in Examples 42, 50 and 62 of Table 4 shown below:
    PNG
    media_image2.png
    621
    866
    media_image2.png
    Greyscale

The composition of HATAKEYAMA et al report a base material/resin, an acid generator, an acid diffusion control agent and a vinyl group-containing compound (E) (F-8 in Table 4.
F-8 is seen as the following compound in HATAKEYAMA et al in paragraph [0578];

    PNG
    media_image3.png
    217
    418
    media_image3.png
    Greyscale

No claims above are allowed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over HATAKEYAMA et al (2020/0019058) in view of YAHAGI et al (WO-2012/161106)
The claimed invention has been recited above and is included by reference.
HATAKEYAMA et al has been discussed above and included by reference for Examples 42, 50 and 62.  The reference lacks the claimed vinyl ether as recited in claim 2 where R27 is defined as a linear or branched alkylene group having 1 to 10 carbon atoms.
YAHAGI et al report a composition for thin film transistor manufacture wherein the insulating layer contains compounds defined as vinyl ethers.  Applicants are directed to paragraph [0086] which disclose equivalent low molecular weight compounds (A-1) containing a vinyloxy group include diethylene glycol divinyl ether and 1,4-di(vinyloxymethyl) cyclohexane which are seen as interchangeable in a composition 
            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition to use equivalent vinyl compounds such as using diethylene glycol divinyl ether in place of 1,4-di(vinyloxymethyl) cyclohexane (F-8).  with the reasonable expectation of same or similar results for improved cracking resistance and etching resistance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
November 4, 2022